DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Response to Amendment

The Amendments filed 10/25/2022 responsive to the Office action filed 07/25/2022 has been entered. Claims 1, 3, 6-9, 16, 17 and 21-23 have been amended. Claims 18-20 were previously canceled. Claims 1-17 and 21-23 are pending in this application.

Response to Arguments

Claims 16 and 23 have been amended to address the informalities, thus the objection of the claims 16 and 23 have been withdrawn.
Claim 1 has been amended to address the indefiniteness, thus the rejection of claim 1-5, 7-16 and 21 under 112(b) has been withdrawn.
Applicant arguments, see Amendments pages 12-22 filed 10/25/2022, with respect to the rejection of the claims 1, 17 and 22 under 103 has been fully considered but are not persuasive.

Applicant argues that “Several reasons exists for this particular placement of the through holes 7 in the back-side or second mold shell. First, forming the through holes 7 in the second mold shell enables the air cooling equipment, tubing, and the like to be positioned well away from the working surface of the first mold shell, which prevents interference with the working surface and parts being molded on the working surface. Second, the rigid and solid structure of the second mold shell provides a secure and strong base to easily and reliably form the through holes and secure the air cooling equipment. Third, forming the through holes 7 in the second mold shell enables localized cooling of the mold by facilitating the placement of the holes 7 anywhere on the second mold shell that corresponds with a locations where possible overheating may occur. Accordingly, the intended purposes of the placement of the holes 7 in the second mold shell of Mironov's mold is to position air cooling equipment away from the working surface, provide a strong base to form the holes and secure air cooling equipment, and balance temperature in areas of the mold where local overheating may occur.” (page 13) and “A person of ordinary skill in the art would not have been motivated to replace the through holes of Mironov with the conformal cooling fluid passage of Hughes because doing so would have rendered the mold of Mironov unsuitable for its intended purposes.” (page 15)
These arguments are found to be unpersuasive because:
Applicant's allegations are subjective and groundless. Applicant merely cites two paragraphs (Pa [0006] and [0016]) as the supports of those allegations, but Examiner disagrees that Applicant is able to conclude those allegations from Mironov’s teaching in Pa [0006] and [0016]. Mironov teaches a mould electric heating and air cooling system to obtain both accurate heating control and prompt cool down (Pa [0004)), the system used in a mould configuring the sandwich type consisting of a first mould shell incorporating a working surface in the front side, a second mould shell and a core layer inserting between the back side of the first mould shell and the front side of the second mould shell, in which the system comprises electric heating means and air cooling means (Pa [0005]), and preferably, the electric heating means is arranged in the first mould shell and the air cooling means is arranged in the core layer and the second mould shell (Pa [0006]). That is, Mironov teaches the sandwich type mould including a first mould shell incorporating a working surface and having the electric heating means, and the core layer and the second mould shell having the air cooling means. Mironov’s teaching in Pa [0016] does not mean that Mironov teaches away arranging an inlet and an outlet on the sides of the core layer but means that the first mould shell functions as a heating means and the core layer and the second mould shell function as an air cooling means. Furthermore, Mironov teaches that while the mould needs to be cooled, cooling air from the cooling air supply equipment is provided into the core layer via some of the through holes, flowing in the channels or the air flow perforations, and discharged out of the core layer via the other through holes with heat of the mould, thus the mould can be cooled down effectively and rapidly (Pa [0015)). In this configuration, the cooling air provided via some of the through holes and discharged via the other through holes would circulate the mould in which the through holes are provided. Mironov does not mention the localized cooling of the mould and does not teach any configuration for the localized cooling of the mould. Fig. 1 shows that the circulation of the cooling air from the first two through holes up to the last through hole which is not related to the localized cooling. Specifically, in the Pa [0016] which is cited by Applicant, Mironov teaches that optionally, during the ramping up and constant temperature holding phases of production, air may be circulated through the mould core in order to help balance the mould temperature in the root area of the blade or other areas where local overheating may occur due to the resin exotherm. It does not mean the localized cooling of the mould. Rather, “in order to help balance the mould temperature in the root area of the blade or other areas where local overheating may occur due to the resin exotherm” would mean that Mironov teaches uniform temperature control from the root area to the other area including the area where local overheating occurs. That is, in this paragraph Mironov teaches uniform temperature control over the whole mould area.
Because of the above reasons, a person of ordinary skill in the art would have been motivated to replace the through holes of Mironov with the inlet and the outlet of Hughes for the purpose of the cooling air to pass therethrough across an entire mold and it would not have rendered the mold of Mironov unsuitable for its intended purposes.

Applicant further argues that “the second reference Polovina, like Mironov, clearly does not have an inlet and an outlet at opposite ends so that fluid can flow through an entirety of a width or length between the opposite ends (i.e., the channels of Polovina are angled so fluid flows from an end to a side (see, e.g., Figure 3)), which provides support for the fact that moving inlets/outlets formed in a side panel to opposite ends of the side panel is not an obvious thing to do. For at least these reasons, modifying the back-side position of the through holes of Mironov to have end or side positions would result in a mold that is unusable for the intended purposes of Mironov.” (page 19) and “Polovina's contact body does not include a corrugated sidewall that extends from end-to-end across an entire width or length of the contact body” (page 20)
These arguments are found to be unpersuasive because:
Even though Polovina teaches that the corrugations are generally at an angle relative to the horizontal (co 2 li 3-4), Polovina further teaches that it permits the gravity flow of liquid therethrough (co 2 li 4-5). That is, there are passageways extending from the top to the bottom. Fig. 3 clearly shows the cooling liquid flow extending from the top to the bottom which is not angled. which means that the corrugated sidewalls extend continuously from the top and the bottom to permit the cooling liquid flow from the top to the bottom.

Claim Objections

Claims 1 and 21 are objected to because of the following informalities:   
In claim 1, the marking of the status of claim is incorrect since the underlined limitation “to respective second ends of the first layer and the second layer,” in line 16 has been previously amended on 07/01/2022; and 
In claim 21, Applicant has been advised to replace “adjacent ones of the plurality of empty cells” in lines 1-2 to -- the adjacent ones of the plurality of empty cells --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “one or more fluid ports” in line 2. It renders the claim indefinite since it is unclear that it is meant to be whether one or more fluid ports of the plurality of fluid ports or another new one or more fluid ports. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) in view of Sorensen (US 2013/0113141) and Hughes (US 2019/0168433) (All of record).

With respect to claim 1, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are installed according to the heating plan directly in heating zones of the first mould shell 2”, Pa [0024]);
a second layer (“the second mould shell 5”), spaced apart from the first layer (Pa [0023]); and
a low-density core (“the core layer 4”), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the low-density core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the low-density core having a density less than the first layer and the second layer and the low-density core comprising a plurality of empty cells at least partially defined by the first layer and the second layer (“corrugated passages 9 composing of channels 8”, Pa [0025]).

Mironov further teaches that through the low-density core (“the core layer 4”) the cooling air passes (Pa [0025]), but does not specifically teach that the plurality of empty cells form a plurality of passages, each extending from respective first ends of the first layer and the second layer, across one of an entire width or an entire length of the first layer and the second layer, to respective second ends of the first layer and the second layer, which are opposite the first ends of the first layer and the second layer, respectively; and each one of the plurality of passages comprises an inlet, which is arranged at the respective first ends of the first layer and the second layer, and an outlet, which is arranged at the respective second ends of the first layer and the second layer, such that fluid is flowable, through each one of the plurality of passages, from the inlet to the outlet across the one of the entire width or the entire length of the first layer and the second layer, and wherein the plurality of passages occupies an entirety of space between the first layer and the second layer, and fluid is flowable through all of the plurality of passages such that the fluid occupies the entirety of the space between the first layer and the second layer.
In the same field of endeavor, a mould for forming a composite, Sorensen teaches that the mould includes a core member 1 sandwiched between two outer shells 2, 3 (Pa [0034]) and the core member 1 has been shown with a grid-like pattern on the surface 11 facing the lower shell 3, this pattern being intended to illustrate the division into cells, the side surfaces 12, 13 of the core member 1 are shown with vertical lines intended to illustrate the course of the cell walls, i.e. in the preferred embodiment, the cells of the core member extend across the entire height of the core member, being upwards and downwards open (Pa [0035] and Fig. 1). Sorensen further teaches that all cells have openings 14 towards at least one of its neighbouring cells to allow a fluid, such as a coolant, to pass from one cell to another (Pa [0036]) and the total opening area should be large enough to allow an efficient fluid flow, but at the same time the cells structure must maintain its load bearing capacity and be able to serve as a thermal conductor (Pa [0037]), and the core member 1 is sufficiently strong and stiff to carry the weight of the composite to be formed and to allow the mould to be handled without being deformed (Pa [0038]). Sorensen further teaches that the mould is preferably provided with a fluid inlet, a fluid outlet and a fluid passage between them, the fluid passage comprising openings in at least some of the cell walls of the cell structure and the fluid is forced through the cell structure using a ventilator or pump or by applying a pressurized fluid (Pa [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and substitute Sorensen’s core member for Mironov’s core layer in order to provide a core layer being sufficiently strong and stiff to carry the weight of the composite to be formed and to allow the mould to be handled without being deformed as well as allowing a fluid to pass therethrough. In this combination, since all cells have openings 14 towards at least one of its neighbouring cells to allow a fluid to pass from one cell to another, the neighbouring cells which are connected by openings form the claimed plurality of passages, and the plurality of passages occupies an entirety of space between the first layer and the second layer.

Mironov further teaches that a plurality of through holes 7 are drilled from the back surface of the second mould shell 5 and as shown in Fig. 3 and Fig. 4, each of the through holes 7 is communicated with one of the corrugated passages 9 or the air flow perforations 10 for inducing or expelling the cooling air to pass the core layer 4 (Pa [0026]), and Sorensen further teaches that the mould is preferably provided with a fluid inlet, a fluid outlet and a fluid passage between them (Pa [0013]), but the combination does not specifically teach that each one of the plurality of passages comprises an inlet, which is arranged at the respective first ends of the first layer and the second layer, and an outlet, which is arranged at the respective second ends of the first layer and the second layer, such that fluid is flowable, through each one of the plurality of passages, from the inlet to the outlet across the one of the entire width or the entire length of the first layer and the second layer.
In the same field of endeavor, a mold provided with a conformal cooling passage, Hughes teaches that the fluid passage 12 follows a path through the part producing mold 10 from a coolant inlet 14 to a coolant outlet 16 which are arranged on both opposite sides of the mold, respectively, and further teaches that the path, size and spacing of the fluid passage 12 can vary as necessary to provide the desired cooling effect, and while only one fluid passage 12 is shown and described herein, it will be appreciated and understood that more than a single fluid passage could be provided (Pa [0019] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov in view of Sorensen with the teachings of Hughes and substitute Hughes’ inlets and outlets for Mironov’s through holes such that an inlet and an outlet are provided with each passage on both opposite sides of the mold, i.e., each inlet is connected to each opening on respective first ends and each outlet is connected to each opening on respective second ends, for the purpose of the cooling air to pass therethrough across an entire width or an entire length of the first layer and the second layer.

With respect to claim 2, Mironov as applied to claim 1 above is silent to a backup support structure attached to the second layer.
Sorensen as applied in the combination further shows a support structure attached to the lower shell 3 to support the mould and the composite (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and provide a support structure attached to the second layer (“the second mould shell 5”) to support the tool and the composite part.

With respect to claim 3, Sorensen as applied in the combination regarding claim 1 above further teaches a fluid manifold (“a ventilator or pump”, Pa [0013]), inherently comprising a fluid manifold inlet fluidically coupled with the inlets of the plurality of passages and inherently comprising a fluid manifold outlet fluidically coupled with the outlets of the plurality of passages, wherein the fluid manifold is configured to force a gas into and through the low-density core (“the fluid is forced through the cell structure using a ventilator or pump”, Pa [0013]).

With respect to claims 4 and 5, Mironov as applied to claim 3 above further teaches that the gas has a temperature less than the first layer (“cooling air from the cooling air supply equipment is provided into the core layer 4 via some of the through holes 7, flowing in the corrugated passage 9 or the air flow perforations 10, and discharged out of the core layer 4 via the other through holes 7 with heat of the mould. Thus, the mould can be cooled down effectively and rapidly.”, Pa [0029]).

With respect to claim 6, Sorensen as applied in the combination regarding claim 1 above further teaches that adjacent ones of the plurality of passages are fluidically interconnected by one or more fluid ports (“openings 14”) formed in sidewalls of the low-density core; and the sidewalls define the plurality of passages (“the fluid passage comprising openings in at least some of the cell walls of the cell structure.”, Pa [0013], “At least some of the cell walls are provided with openings 14, as may be seen in FIGS. 1-3. These openings are intended to allow a fluid, such as a coolant, to pass from one cell to another.”, Pa [0036]).

With respect to claim 7, Sorensen as applied in the combination regarding claim 1 above further teaches that the low-density core comprises a honeycomb structure (“honeycomb structures”, Pa [0041]) that comprises a plurality of honeycomb cells and the plurality of honeycomb cells at least partially defines the plurality of empty cells (Fig. 1); each one of the plurality of empty cells is formed by a plurality of adjacent and fluidically interconnected ones of the plurality of honeycomb cells (“all cells have openings towards at least one of its neighbouring cells”, Pa [0036]); each one of the honeycomb cells is formed by a sidewall that defines a polygonal- shaped cross-section of each one of the honeycomb cells (Fig. 1); the honeycomb structure comprises a plurality of fluid ports (“openings 14”); and each one of the plurality of fluid ports is formed in the sidewall of the corresponding one plurality of honeycomb cells and fluidically interconnects a corresponding set of adjacent ones of the plurality of honeycomb cells to form at least a portion of one of the plurality of passages (“the fluid passage comprising openings in at least some of the cell walls of the cell structure.”, Pa [0013], “At least some of the cell walls are provided with openings 14, as may be seen in FIGS. 1-3. These openings are intended to allow a fluid, such as a coolant, to pass from one cell to another.”, Pa [0036]).

With respect to claim 8, Sorensen as applied in the combination regarding claim 7 above further teaches that the plurality of fluid ports are defined by apertures formed in the sidewalls of the plurality of honeycomb cells of the honeycomb structure (“the openings 14 in the cell walls may be simple perforations (as shown on the drawing), slits or the like”, Pa [0037]).

With respect to claim 11, Mironov as applied to claim 1 above further teaches that the heating element comprises a resistive heating element integrated into the first layer (“current is applied to the heating wires 3, so precise and equal control of the mould temperature can be obtained.”, Pa [0029]). 

With respect to claim 13, Mironov as applied to claim 1 above further teaches that the first layer (“the first mould shell 2”) is a composite lamination which is formed by resin infusion process, using epoxy or vinyl ester resin with fiberglass or carbon fiber, and the heating element (“the heating wires 3”) are installed in the first layer (“the first mould shell 2”) (Pa [0024]), thus one would appreciate the heating element is interposed between the upper composite layer and the lower composite layer.

With respect to claim 14, Mironov as applied to claim 1 above teaches that the first layer (“the first mould shell 2”) is a composite lamination, and the heating element (“the heating wires 3”) are installed according to the heating plan directly in heating zones of the first layer (“the first mould shell 2”) (Pa [0024]) and Figs, 1, 3 and 4 show that the heating wires 3 are positioned closed to the core-interface surface of the first layer, but does not specifically teach that the first layer is made of a metallic material.
Sorensen as applied in the combination regarding claim 1 above further teaches that the outer surface 21 of the upper shell 2 serves as the active mould surface, which comes into contact with the composite to be formed, it therefore has to be made from a material, which is both resistant to heat and to contact with the composite and which can be separated from the composite upon forming, in addition, the material of the upper shell 2 must allow an efficient transfer of heat from the core member 1 to the composite as will be explained later, and it should be formable to allow formation of curved moulds as the one shown in Fig. 6, and fibre glass has proven to be well suited for the purpose, but other materials such as metals, polymers, ceramics or even glass may also be used and the shell 2 may be surface coated or layered (Pa [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and form the first layer of metals instead of the composite lamination in order to allow the first layer to be resistant to heat, to contact with the composite and which can be separated from the composite upon forming, to allow an efficient transfer of heat to the composite, and to allow formation of curved moulds. 

With respect to claim 15, Sorensen as applied in the combination regarding claim 1 above further teaches that the part-interface surface of the first layer has at least one contour; and the at least one contour of the part-interface surface of the first layer corresponds with a contour of the composite part (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Hughes and modify Mironov’s part-interface surface having a contoured shape for the purpose of forming a composite part having the contoured shape.

With respect to claim 16, Sorensen as applied in the combination regarding claim 1 above further teaches that that a fluid is flowable through the low-density core from one side of the low-density core to an opposite side of the low-density core by flowing along a same one of the plurality of empty cells extending across the entirety of the width or length of the first layer and the second layer or flowing through multiple ones of the plurality of empty cells via a plurality of fluid ports formed in the low-density core (“These openings are intended to allow a fluid, such as a coolant, to pass from one cell to another...It is preferred, that all cells have openings towards at least one of its neighbouring cells, and even more preferred that all cell walls have such openings.”, Pa [0036]).

With respect to claims 17 and 21, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are installed according to the heating plan directly in heating zones of the first mould shell 2”, Pa [0024]);
a second layer (“the second mould shell 5”), spaced apart from the first layer (Pa [0023]);
a honeycomb core (“the core layer 4”, “in a honeycomb pattern when viewed from direction Y”, Pa [0025]), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the honeycomb core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the honeycomb core inherently comprising a plurality of empty cells and at least partially defined by the first layer and the second layer.
Even if Mironov does not specifically teach that each one of the plurality of empty cells has a polygonal-shaped cross-section, one would have found it obvious to form each one of the plurality of empty cells in a polygonal-shaped cross-section as well known in this art.

Mironov further teaches that through the low-density core (“the core layer 4”) the cooling air passes (Pa [0025]), but does not specifically teach a plurality of fluid ports in the honeycomb core, wherein each one of the plurality of fluid ports fluidically interconnects a corresponding set of adjacent ones of the plurality of empty cells, wherein the plurality of empty cells form a plurality of passages each extending, from respective first ends of the first layer and the second layer, across one of an entire width or an entire length of the first layer and the second layer, to respective second ends of the first layer and the second layer, which are opposite the first ends of the first layer and the second layer, respectively; each one of the plurality of passages comprises at least one set of adjacent ones of the plurality of empty cells; each one of the plurality of passages comprises a single inlet, at the first ends of the first layer and the second layer, and a single outlet, at the second ends of the first layer and the second layer, such that no fluid can enter or exit the honeycomb core from locations along the other one of the entire width or the entire length of the first layer and the second layer; and the plurality of passages occupies an entirety of space between the first layer and the second layer, and fluid is flowable through all of the plurality of passages such that the fluid occupies the entirety of the space between the first layer and the second layer.  
In the same field of endeavor, a mould for forming a composite, Sorensen teaches that the mould includes a core member 1 sandwiched between two outer shells 2, 3 (Pa [0034]) and the core member 1 has been shown with a grid-like pattern on the surface 11 facing the lower shell 3, this pattern being intended to illustrate the division into cells, the side surfaces 12, 13 of the core member 1 are shown with vertical lines intended to illustrate the course of the cell walls, i.e. in the preferred embodiment, the cells of the core member extend across the entire height of the core member, being upwards and downwards open (Pa [0035] and Fig. 1). Sorensen further teaches that all cells have openings 14 towards at least one of its neighbouring cells to allow a fluid, such as a coolant, to pass from one cell to another (Pa [0036]) and the total opening area should be large enough to allow an efficient fluid flow, but at the same time the cells structure must maintain its load bearing capacity and be able to serve as a thermal conductor (Pa [0037]), and the core member 1 is sufficiently strong and stiff to carry the weight of the composite to be formed and to allow the mould to be handled without being deformed (Pa [0038]). Sorensen further teaches that the mould is preferably provided with a fluid inlet, a fluid outlet and a fluid passage between them, the fluid passage comprising openings in at least some of the cell walls of the cell structure and the fluid is forced through the cell structure using a ventilator or pump or by applying a pressurized fluid (Pa [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and substitute Sorensen’s core member for Mironov’s core layer in order to provide a core layer being sufficiently strong and stiff to carry the weight of the composite to be formed and to allow the mould to be handled without being deformed as well as allowing a fluid to pass therethrough. In this combination, since all cells have openings 14 towards at least one of its neighbouring cells to allow a fluid to pass from one cell to another, the neighbouring cells which are connected by openings (fluid ports) form the claimed plurality of passages, and the plurality of passages occupies an entirety of space between the first layer and the second layer.
Mironov further teaches that a plurality of through holes 7 are drilled from the back surface of the second mould shell 5 and as shown in Fig. 3 and Fig. 4, each of the through holes 7 is communicated with one of the corrugated passages 9 or the air flow perforations 10 for inducing or expelling the cooling air to pass the core layer 4 (Pa [0026]), and Sorensen further teaches that the mould is preferably provided with a fluid inlet, a fluid outlet and a fluid passage between them (Pa [0013]), but the combination does not specifically teach that each one of the plurality of passages comprises a single inlet, at the first ends of the first layer and the second layer, and a single outlet, at the second ends of the first layer and the second layer, such that no fluid can enter or exit the honeycomb core from locations along the other one of the entire width or the entire length of the first layer and the second layer.
In the same field of endeavor, a mold provided with a conformal cooling passage, Hughes teaches that the fluid passage 12 follows a path through the part producing mold 10 from a coolant inlet 14 to a coolant outlet 16 which are arranged on both opposite sides of the mold, respectively, and further teaches that the path, size and spacing of the fluid passage 12 can vary as necessary to provide the desired cooling effect, and while only one fluid passage 12 is shown and described herein, it will be appreciated and understood that more than a single fluid passage could be provided (Pa [0019] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov in view of Sorensen with the teachings of Hughes and substitute Hughes’ inlets and outlets for Mironov’s through holes such that an inlet and an outlet are provided with each passage on both opposite sides of the mold, i.e., each inlet is connected to each opening on respective first ends and each outlet is connected to each opening on respective second ends, for the purpose of the cooling air to pass therethrough across an entire width or an entire length of the first layer and the second layer.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) in view of Sorensen (US 2013/0113141) and Hughes (US 2019/0168433) as applied to claim 1 above, and further in view of Polovina (US 3,862,280) (All of record).

With respect to claim 9, Sorensen as applied in the combination regarding claim 1 above does not specifically teach that the low-density core comprises a corrugated panel having a plurality of corrugations; and each one of the corrugations defines a corresponding one of the plurality of empty cells that extend across the entirety of the width or length of the first layer and the second layer.  
Polovina relates to cooling towers having a contact body mounted in a housing, said contact body being formed from a plurality of sheets of an impregnated fibrous web defining a plurality of channels or ducts in said contact body through which gas and liquid are passed (Co 1 li 10-14) and teaches that the body comprises a plurality of corrugated sheets 33, 34, 35, 36 with the corrugations in adjacent sheets, such as 33 and 34, being disposed at an angle to each other and the corrugations in alternate sheets, such as 33 and 35, or 34 and 36, being disposed in parallel, whereby a plurality of criss-crossing is formed within said contact body (Co 1 li 62-Co 2 li 1) such that the liquid escaping perforations 28 is passed through pad 32 which more evenly distributes the liquid to the channels or ducts within contact bodies 22 (Co 1 li 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Polovina and substitute Polovina’s contact body for Sorenson’s core member in order to evenly distribute the fluid to the channels formed by a plurality of corrugated sheets. Since the adjacent corrugated sheets are disposed at an angle to each other, the intersecting and intercommunicating channels would be formed, thus some corrugations would define a first set of channels in parallel each other, and other corrugations would define a second set of channels in parallel each other but at the angle to the first set of channels.

With respect to claim 10, Sorensen as applied in the combination regarding claim 1 above teaches that each one of the plurality of empty cells extends across an entirety of a width or length of the first layer and the second layer, but does not specifically teach that the low-density core comprises a plurality of corrugated strips spaced apart from each other along the width or length of the first layer and the second layer; each one of the corrugated strips comprises a plurality of corrugations; and each one of the plurality of empty cells that extend across an entirety of the width or length of the first layer and the second layer is defined between corresponding adjacent ones of the plurality of corrugated strips.
Polovina relates to cooling towers having a contact body mounted in a housing, said contact body being formed from a plurality of sheets of an impregnated fibrous web defining a plurality of channels or ducts in said contact body through which gas and liquid are passed (Co 1 li 10-14) and teaches that the body comprises a plurality of corrugated sheets 33, 34, 35, 36 with the corrugations in adjacent sheets, such as 33 and 34, being disposed at an angle to each other and the corrugations in alternate sheets, such as 33 and 35, or 34 and 36, being disposed in parallel, whereby a plurality of criss-crossing is formed within said contact body (Co 1 li 62-Co 2 li 1) such that the liquid escaping perforations 28 is passed through pad 32 which more evenly distributes the liquid to the channels or ducts within contact bodies 22 (Co 1 li 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Polovina and substitute Polovina’s contact body for Sorenson’s core member in order to evenly distribute the fluid to the channels formed by a plurality of corrugated sheets. Since the adjacent corrugated sheets are disposed at an angle to each other, the intersecting and intercommunicating channels would be formed, thus some corrugations would define a first set of channels in parallel each other, and other corrugations would define a second set of channels in parallel each other but at the angle to the first set of channels. Even though Polovina teaches the contact body comprising a plurality of corrugated sheets 33, 34, 35, 36, one would have found it obvious to divide one corrugated panel into multiple corrugated strips in order to make the core layer comprising multiple corrugated passages or channels, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) in view of Sorensen (US 2013/0113141) and Hughes (US 2019/0168433) as applied to claim 1 above, and further in view of Matsen et al. (US 2003/0106890) (All of record).

With respect to claim 12, Mironov as applied to claim 1 above teaches that the heating element (“4”) is integrated into the first layer, but is silent to an inductive heating element.
In the same field of endeavor, a forming apparatus, Matsen teaches that the apparatus 8 is an inductive heating forming apparatus (Pa [0022]) which comprises a plurality of induction coils 70 extending through the die and being connected to an external power source or coil driver 76 (Pa [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Matsen and substitute Matsen’s induction coils for Mirovo’s heating wires and connect the induction coils to the external power source for the purpose of heating the first surface layer.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) in view of Polovina (US 3,862,280) (All of record).

With respect to claims 22 and 23, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are installed according to the heating plan directly in heating zones of the first mould shell 2”, Pa [0024]);
a second layer (“the second mould shell 5”), spaced apart from the first layer (Pa [0023]); and
a low-density core (“the core layer 4”), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the low-density core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the low-density core having a density less than the first layer and the second layer.
Mironov further teaches that the low-density core (“the core layer 4”) includes corrugated passages 9 composing of channels 8 (Pa [0025]) across the width or the length of the first layer and the second layer (Fig.1) and each of the through holes 7 in the second mould shell 5 is communicated with one of the corrugated passages 9 or the air flow perforations 10 for inducing or expelling the cooling air to pass the core layer 4 (Pa [0026]), but does not explicitly teach that the channels extend across an entire width or an entire length of the first layer and the second layer.
However, one would have found it obvious to provide the channels extending across an entire width or an entire length of the first layer and the second layer by forming the through holes 7 at both end sides for the purpose of cooling the mold and composite part across an entire width or an entire length of the first layer and the second layer.
Mironov does not specifically teach that the low-density core comprises at least one corrugated sidewall having a plurality of corrugations and at least one fluid port; the at least one corrugated sidewall extends continuously from respective first ends of the first layer and the second layer, across an entire width or an entire length of the first layer and the second layer, to respective second ends of the first layer and the second layer, which are opposite the first ends of the first layer and the second layer, respectively the first layer, the second layer, and the at least one corrugated sidewall at least partially defines a plurality of channels; the at least one corrugated sidewall directly contacts the first layer and the second layer; and the plurality of channels occupies an entirety of space between the first layer and the second layer, and fluid is flowable through all of the plurality of channels such that the fluid occupies the entirety of the space between the first layer and the second layer.
Polovina relates to cooling towers having a contact body mounted in a housing, said contact body being formed from a plurality of sheets of an impregnated fibrous web defining a plurality of channels or ducts in said contact body through which gas and liquid are passed (Co 1 li 10-14) and teaches that the body comprises a plurality of corrugated sheets 33, 34, 35, 36 with the corrugations in adjacent sheets, such as 33 and 34, being disposed at an angle to each other and the corrugations in alternate sheets, such as 33 and 35, or 34 and 36, being disposed in parallel, whereby a plurality of criss-crossing is formed within said contact body (Co 1 li 62-Co 2 li 1) such that the liquid escaping perforations 28 is passed through pad 32 which more evenly distributes the liquid to the channels or ducts within contact bodies 22 (Co 1 li 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Polovina and substitute Polovina’s contact body for Mironov’s core layer 4 in order to evenly distribute the fluid to the channels formed by a plurality of corrugated sheets. Since the adjacent corrugated sheets are disposed at an angle to each other, the intersecting and intercommunicating channels would be formed, thus some corrugations would define a first set of channels in parallel each other, and other corrugations would define a second set of channels in parallel each other but at the angle to the first set of channels. Then, the corrugations defining the second set of channels would correspond to the fluid ports which fluidly interconnect the first set of channels, and the plurality of channels occupies an entirety of space such that the fluid occupies the entirety of the space between the first layer and the second layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742